Citation Nr: 1435779	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO. 08-34 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right eye disability, to include as secondary to a service-connected left eye disability and consideration of 
38 U.S.C.A. § 1160.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for a right eye disability and entitlement to TDIU.

A December 2012 Board decision denied the Veteran's claims for service connection for a right eye disability and entitlement to TDIU. An August 2013 order of the United States Court of Appeals for Veterans Claims (Court) implemented an August 2013 Joint Motion for Partial Remand (JMPR), vacating and remanding that portion of the December 2012 Board decision that denied service connection for a right eye disability and entitlement to TDIU. As such, the issues of service connection for a right eye disability and entitlement to TDIU are again before the Board.

The Board notes that in August 2013 JMPR, the parties indicated that the Veteran's employment records from U.S. Steel, where the Veteran was employed, should be obtained on remand if possible. However, in July 2014 correspondence, the Veteran's attorney indicated that several efforts had been made since the JMPR to obtain these records, but were unsuccessful.  The attorney also noted that the Veteran indicated that he was informed verbally that no employment records prior to 1999 are in the company's possession. As the Veteran ended his employment with U.S. Steel in 1990, it is clear that these records are no longer available. Based on that information, the Veteran indicated he wanted to waive his right to have VA attempt to obtain these records. Therefore, the Board finds that the Veteran has waived his right to assistance in the obtaining of these records, and VA has no duty to obtain these records on remand.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In July 2014 correspondence, prior to the promulgation of a final Board decision, the Veteran withdrew his appeal for service connection for a right eye disability, to include as secondary to a left eye disability and consideration of 38 U.S.C.A. 
§ 1160.

2. The Veteran is unable to obtain or maintain substantially gainful employment solely due to his service-connected eye disability when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a right eye disability, to include as secondary to a left eye disability and consideration of 38 U.S.C.A. § 1160. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2. The requirements for extraschedular TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Withdrawal of Right Eye Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. See 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. A remand is in the nature of a preliminary order and does not constitute a final decision of the Board. 38 C.F.R. § 20.1100(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

The Board notes that the Board initially denied service connection for a right eye disability in a December 2012 decision. However, this determination was vacated and remanded in accordance with an August 2013 order from the Court. Thus, there has not been a final Board decision as to the issue of service connection for a right eye disability. Following the return of the claim to the Board, the Veteran, through his representative, indicated in July 2014 correspondence that he wished to withdraw his appeal of the denial of service connection for a right eye disability. Hence, there remains no allegation of error of fact or law for appellate consideration regarding that claim. Accordingly, the Board finds that the issue of entitlement to service connection for a right eye disability, to include as secondary to a left eye disability and consideration of 38 U.S.C.A. § 1160, has been properly withdrawn and the claim is dismissed.

III. TDIU

A total rating based on unemployability is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Generally, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. Part 3, §§ 3.340, 4.16(a).

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities. If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director, C & P Service, for extraschedular consideration. The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service connected disabilities. 38 C.F.R. § 4.16(b).

The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also id. at 363.

The Veteran contends that his service connected left eye disability prevents him from being employed, and therefore is entitled to TDIU on an extraschedular basis. He notes that he is blind in the left eye, and argues that the strain this produces in his right eye, the danger from the overall decrease in vision, and the danger in the decrease in vision during his commute prevents him from being employed. 

In this case, service connection has been established for the Veteran's left eye disability only. This disability is evaluated as 40 percent disabling. As service connection is in effect for only one disability with a 40 percent evaluation, the Veteran does not meet the requirements for consideration for TDIU on a scheduler basis. 38 C.F.R. § 4.16(a).

However, the Veteran is still eligible for TDIU on an extraschedular basis. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since July 1990, prior to which he worked at U.S. Steel for over 50 years. No other employment was listed and there is no evidence that the Veteran has received any other type of special training. The Veteran indicated that he had completed one year of college.

In addition to the Veteran's work and education history, several medical opinions concerning the Veteran's functional impairment are included in the claims file. While the Veteran took regular retirement from his job at U.S. Steel, a letter from Dr. C.P.G. shows that the doctor recommended that he be permitted to discontinue the type of work he had been doing with a view to eventual complete retirement. Further, an employment record indicates that from January 1990 to his retirement the Veteran was on disability leave. An April 1990 letter from a Dr. M.L.C. also noted the opinion of Dr. C.P.G., indicating that the extensive use of a Video Display Terminal would cause symptoms due to both eye strain and stress.

The May 2011 VA examiner noted that the Veteran had 20/25 vision in his right eye but was blind in his left eye. Based on this face, the examiner opined that the Veteran could not gain usual employment being monocular because of the danger that would occur to the right eye in most work situations. Therefore, the examiner deemed the Veteran to be non-employable. 

The Veteran's claim was referred to the Director of the Compensation Service for extraschedular consideration, who in May 2012 noted that the May 2011 examination and opinion did not offer an opinion regarding the Veteran's employability in occupations other than his former job as a steel worker, and therefore the Director sought an additional medical opinion. 

The July 2012 reviewer opined, after reviewing the file, that while the loss of vision in the Veteran's left eye had a significant impact on his employability, it did not in and of itself render him unemployable. The examiner noted that the risk to the remaining sighted eye could be alleviated through the use of protective eye wear. The examiner also noted that the Veteran should not occupationally drive, would be required to wear protective eyewear to prevent additional strain on his functional right eye, and should not work at jobs requiring either visual vigilance or close work, which in the opinion is defined as visual tasks within approximately three feet of the individual. The examiner finally noted that determining appropriate employment was not as simple as sedentary versus non-sedentary work, and the safety of both the Veteran and the public must be considered. Based on this opinion, the Director determined that entitlement to extraschedular TDIU was not appropriate.

The Board notes the opinion provided by the July 2012 independent reviewer and the determination made by the Director. However, the Board finds that, in light of the Veteran's lack of specialized training, limited education, and over 50 year career working at U.S. Steel, which spanned the entirety of the Veteran's post-service working career, it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field, particularly in light of the substantial work precautions and restrictions that would be necessary as detailed in the July 2012 reviewer's opinion. 

Further, the Veteran was advised to retire from his job at U.S. Steel by his physician at the time based on increasing difficulty with his eyes, and was on disability for the last 6 months of his employment at the company. As such, the Board finds that entitlement to an extraschedular TDIU is warranted, as even though the Veteran does not meet the required disability percentage thresholds for TDIU, the evidence shows he is unable to secure or follow a substantially gainful occupation solely due to his service connected disability. 38 C.F.R. § 4.16(b).



	(CONTINUED ON NEXT PAGE)
ORDER

The appeal regarding the claim of entitlement to service connection for a right eye disability, to include as secondary to a left eye disability and consideration of 38 U.S.C.A. § 1160, is dismissed.

Entitlement to extraschedular TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


